PER CURIAM.
The Department of Revenue (“Department”) correctly argues that the Final Administrative Support Modification Order entered by the administrative law judge was in error because the subject matter jurisdiction of the Division of Administrative Hearings (“DOAH”) was not properly invoked pursuant to section 409.2568, Florida Statutes. See Dep’t of Revenue v. Cottrell, 160 So.3d 953 (Fla. 1st DCA 2015); Dep’t of Revenue v. Dove, 152 So.3d 1278 (Fla. 1st DCA 2015). The order on appeal is vacated, and the case is remanded to DOAH with instructions to enter an order directing the Department to begin modification proceedings under section 409.2563.
VACATED and REMANDED with instructions.
LEWIS, C.J, RAY and KELSEY, JJ., concur.